Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 1 of 15 PageID #: 1979



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  UNITED STATES OF AMERICA,

                    Plaintiff,

  v.                             //        CRIMINAL ACTION NO. 1:17CR71-2
                                                (Judge Keeley)

  YARAI FUENTES-QUINONES,

                    DEFENDANT.

                      MEMORANDUM OPINION AND ORDER
              DENYING DEFENDANT’S MOTION FOR CORRECTION OF
       JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]

        Pending before the Court is a motion filed by the pro se

  defendant, Yarai Fuentes-Quinones (“Quinones”), which asks this

  Court to correct and clarify the criminal monetary penalty section

  of her judgment and commitment order (“J&C”) (Dkt. No. 349 at 1).

  According to Quinones, the order of restitution in her J&C in the

  amount of $61,844.56, does not credit her for off sets paid.1 Id.

  For the reasons that follow, the Court DENIES Quinones’s Motion to

  Correct her J&C (Dkt. No. 349).

                                  I. BACKGROUND

        On December 5, 2017, a grand jury indicted Quinones for

  conspiracy to commit access device fraud, in violation of 18 U.S.C.



        1
        Specifically, Quinones requests this Court to correct her
  J&C pursuant to Federal Rule of Criminal Procedure 36, “to
  substitute and direct forfeiture, and forfeiture of the personal
  money judgment, and all funds paid” in accordance with the
  Federal Bureau of Prison’s (“BOP”) Inmate Financial
  Responsibility Program (“IFRP”), “from the amount of criminal
  monetary penalties (to wit: Restitution)” (Dkt. No. 349 at 2).
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 2 of 15 PageID #: 1980



  USA v. QUINONES                                                  1:17CR71-2

                       MEMORANDUM OPINION AND ORDER
               DENYING DEFENDANT’S MOTION FOR CORRECTION OF
        JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
  § 1029(b)(2), and access device fraud - use of unauthorized access

  device in violation of 18 U.S.C. §§ 1029(a)(2) and (c) (Dkt. No.

  6). The Indictment also contained a forfeiture allegation seeking

  any property constituting, or derived from, proceeds obtained,

  directly or indirectly, as a result of such violations. Id. at 13.

         On June 4, 2018, pursuant to a plea agreement, Quinones

  pleaded guilty to access device fraud (Dkt. No. 187). The plea

  agreement included a provision for direct forfeiture, a forfeiture

  personal money judgment, and forfeiture of substitute property

  toward satisfaction of the money judgment. Id. at 2. Pursuant to

  the    plea   agreement,   Quinones   waived    “all   constitutional    and

  statutory challenges in any manner (including direct appeal, habeas

  corpus, or any other means) to any forfeiture carried out in

  accordance with this plea agreement on any grounds, including that

  the forfeiture constitutes an excessive fine or punishment.” Id. at

  4.

         Additionally, Quinones waived all rights, pursuant to 18

  U.S.C. § 3742, to appeal any order of restitution for any reason,

  “and    any   constitutional     challenges    to   the   calculation    and

  imposition” to an “order of forfeiture, [or] order of restitution.”

  Id. at 8.


                                        2
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 3 of 15 PageID #: 1981



  USA v. QUINONES                                                  1:17CR71-2

                      MEMORANDUM OPINION AND ORDER
              DENYING DEFENDANT’S MOTION FOR CORRECTION OF
       JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
        Finally, Quinones’s plea agreement included a provision by

  which the Government agreed “to seek permission from the United

  States Department of Justice to apply any payments made on the

  money judgment, any direct forfeitures, and any proceeds of the

  sale of any substitute assets seized and sold, toward satisfaction

  of   the   Order   of   Restitution...pursuant     to   a   process   called

  restoration”2 (Dkt. No. 187 at ¶ 3).

        On August 31, 2018, the Court entered a preliminary order of

  forfeiture for the following property:

              •      one magnetic stripe card reader-writer-
                     encoder, Model MSR-605, serial number
                     AXXXXXXXX;
              •      one HP laptop computer, camouflage and black
                     in color, serial number CND7213D2P;
              •      one HP laptop computer, silver and black in
                     color, serial number CND6479RRF;
              •      one Acatel cell phone, model: 5044R IMEI#
                     014827002704245;
              •      one Acatel cell phone, model: 5044R IMEI#
                     014827002704203;
              •      one iPhone 7 plus cell phone, gold in color,
                     model A1661;
              •      one iPhone 7 plus cell phone, pink in color,
                     model A1661;
              •      one iPhone 7 plus cell phone, product red


        2
        Restoration applies forfeited funds or properties towards
  compensation for victims by transferring the proceeds of
  forfeited property to the Clerk of the Court to be applied to the
  defendant’s restitution obligation, which has the effect of
  reducing both the forfeiture money judgment and the restitution
  by like amounts (Dkt. No. 352 at 2-3, n.1)

                                       3
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 4 of 15 PageID #: 1982



  USA v. QUINONES                                                   1:17CR71-2

                     MEMORANDUM OPINION AND ORDER
             DENYING DEFENDANT’S MOTION FOR CORRECTION OF
      JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
                    series, model A1661;
              •     one Samsung Galaxy S8+ cell phone, IMEI#
                    357725081986219; all seized in Huntington,
                    West Virginia on or about October 23, 2017;
              •     approximately $1,510.73 remaining in TD Bank
                    Account Number ending 5406;
              •     $620.00 in United States Currency seized in
                    Allen Township, Pennsylvania, on September
                    13, 2017.

  (Dkt. No. 214).3 This Order also provided that the record made

  during the Rule 11 hearing established that the United States was

  entitled to the entry of a money judgment ordering the defendant to

  pay $15,000. Id. at 3.

        On December 10, 2018, the Court sentenced Quinones to thirty-

  six (36) months of imprisonment, followed by three (3) years of

  supervised release (Dkt. No. 287). As part of the sentence, the

  Court ordered Quinones to pay restitution to various banks in the

  amount of $61,844.56, to be paid jointly and severally with her co-

  defendants.4    Id.   at   6.   Quinones   was   ordered   to   make   monthly


        3
        Initially, the amount of administrative forfeiture was
  presumed to be $109,680, however, the Secret Service discovered
  that the Western Union money orders no longer had any value,
  therefore reducing the administrative value to $81,190 (Dkt. No.
  303 at 43). This amount was further reduced on June 13, 2018,
  when the Secret Service paid Clear Mountain Bank $44,954.13, and
  decreased the administrative balance to $36,235.87. Id.
        4
        The original restitution amount of $106,798.68, was
  reduced to $61,844.56 because of an administrative payout to
  Clear Mountain Bank (Dkt. Nos. 302 at 39, 352 at 6 n.3).

                                        4
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 5 of 15 PageID #: 1983



  USA v. QUINONES                                                  1:17CR71-2

                     MEMORANDUM OPINION AND ORDER
             DENYING DEFENDANT’S MOTION FOR CORRECTION OF
      JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
  payments of $25.00 over a period of three (3) years commencing 30

  days after her release from imprisonment. Id. at 7.

        On December 12, 2018, the Court entered a J&C in Quinones’s

  case, which memorialized the order of restitution of $61,844.56 and

  the entry of the personal money judgment of $15,000 (Dkt. No. 287).

  On December 17, 2018, the Court entered a final order of forfeiture

  for the same property listed in the preliminary order of forfeiture

  (Dkt. No. 291).

        Recently, on July 1, 2021, the Government moved to clarify

  restitution in all five of the co-defendants’ criminal cases (Dkt.

  No. 378).5 Specifically, the Government wanted to ensure that all

  defendants were on notice that the restitution amount is to be paid

  jointly and severally (Dkt. No. 378-1). On July 2, 2021, this Court

  granted the Government’s motion, and clarified that the restitution

  of $61,844.56, is to be paid jointly and severally by all the co-

  defendants (Dkt. No. 379).

                            II. STANDARD OF REVIEW

        The Court must liberally construe pro se pleadings. Estelle v.

  Gamble, 429 U.S. 97, 106 (1976); Loe v. Armistead, 582 F.2d 1291,



        5
        Quinones’s co-defendants are Meylan Montalvo Gomez, Naudi
  Reyes Fernandez, Yosan Pons Sosa, and Lazaro Serrano Diaz.

                                        5
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 6 of 15 PageID #: 1984



  USA v. QUINONES                                                    1:17CR71-2

                     MEMORANDUM OPINION AND ORDER
             DENYING DEFENDANT’S MOTION FOR CORRECTION OF
      JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
  1295 (4th Cir. 1978). A court may not, however, construct the

  plaintiff’s legal arguments for her, nor should it “conjure up

  questions never squarely presented.” Beaudett v. City of Hampton,

  775 F.2d 1274, 1278 (4th Cir. 1985).

                                  III. ANALYSIS

        As a preliminary matter, the Court notes that, pursuant to

  Quinones’s plea agreement, she waived her right to challenge

  forfeiture.6 See Dkt. No. 187 at 3, 4 (“The defendant further

  agrees to waive all constitutional and statutory challenges in any

  manner ... to any forfeiture carried out in accordance with this

  plea agreement on any grounds”) (emphasis added); see also United

  States v.     Boutcher,   998   F.3d   603   (4th   Cir.   2021)   (enforcing

  appellate waiver in plea agreement pertaining to forfeiture and

  restitution). Further, Quinones waived her right to appeal any




        6
        When interpreting plea agreements, “we apply principles of
  ‘contract law to ensure that each party receives the benefit of
  the bargain,’ and look to the plain language of the agreement,
  construing it in the ‘ordinary sense.’” Boutcher, 998 F.3d at 609
  (quoting United States v. Davis, 714 F.3d 809, 814 (4th Cir.
  2013)). “If the plea agreement is unambiguous as a matter of
  law, and there is no evidence of governmental overreaching, we
  should interpret and enforce the agreement accordingly.” See
  Boutcher, 998 F.3d at 609 (citation omitted).

                                         6
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 7 of 15 PageID #: 1985



  USA v. QUINONES                                                               1:17CR71-2

                     MEMORANDUM OPINION AND ORDER
             DENYING DEFENDANT’S MOTION FOR CORRECTION OF
      JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
  order       of   restitution.7     See    Dkt.     No.    187   5,   8.   Nevertheless,

  Quinones’s arguments are without merit.

        Quinones contends that three aspects of her J&C should be

  corrected and clarified under Rule 36. First, she asserts that her

  personal money judgment of $15,000 should be applied to her amount

  of restitution, decreasing the overall amount from $61,844.56 to

  $46,844.56        (Dkt.     No.   349).    Second,       Quinones    claims    that    her

  participation in the IFRP was coerced by the BOP (Dkt. No. 360 at

  3). Lastly, Quinones claims that she was unaware of any additional

  victims under the Preston Federal Credit Union claim (“PFCU”),

  arguing that the Government missed its allotted time to determine

  the amount of losses attributable to each victim. Id. In her reply,

  Quinones asks for relief in the alternative to stay adjudication

  until the restoration process is complete (Dkt. No. 360).

        Quinones argues that Rule 36 of the Federal Rules of Criminal

  Procedure        is   the    “proper      avenue     to    correct    the     amount    of

  restitution ordered by the Court” (Dkt. No. 349). See United States

  v. Powell, 266 F. App’x 263, 266 (4th Cir. 2008) (citing United

  States v. Ervasti, 201 F.3d 1029 (8th Cir. 2000)).


          7
        Quinones was sufficiently refreshed on these waivers at
  her plea hearing and sentencing hearing, where she acknowledged
  them at both (Dkt. Nos. 302, 303).

                                               7
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 8 of 15 PageID #: 1986



  USA v. QUINONES                                                          1:17CR71-2

                     MEMORANDUM OPINION AND ORDER
             DENYING DEFENDANT’S MOTION FOR CORRECTION OF
      JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
        In    its    response      in   opposition     to    Quinones    motion,    the

  Government contends that Quinones’s “J&C does not contain any

  error,     let    alone   a   clerical     error   or     an   error   arising   from

  oversight or omission, to warrant a remedy pursuant to Rule 36”

  (Dkt. No. 352 at 6). The Government contends that the J&C correctly

  includes the order of restitution of $61,844.56, and correctly

  effectuates the entry of a personal money judgment of $15,000. Id.

        Pursuant      to    Rule   36   of   the     Federal     Rules   of   Criminal

  Procedure, a court “may at any time correct a clerical error in a

  judgment, order,” or any other part of the record, “arising from

  oversight or omission.” Fed. R. Crim. P. 36. A clerical error is an

  error resulting “from a minor mistake or inadvertence.” Error,

  Black’s Law Dictionary (11th ed. 2019). A clerical error “[subject

  to correction under Rule 36] must not be one of judgment or even of

  misidentification, but merely of recitation, of the sort that a

  clerk or amanuensis might commit, mechanical in nature.” United

  States v. Scott, 478 F. App’x 789, 790 (4th Cir. 2012) (citing

  United States v. Burd, 86 F.3d 285, 288 (2d. Cir. 1996)). However,

  “such an error may not be a judicial or substantive error but must

  be purely clerical.” United States v. Powell, 266 F. App’x 263, 266

  (4th Cir. 2008).


                                             8
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 9 of 15 PageID #: 1987



  USA v. QUINONES                                                      1:17CR71-2

                      MEMORANDUM OPINION AND ORDER
              DENYING DEFENDANT’S MOTION FOR CORRECTION OF
       JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
        Quinones’s argument is flawed because her J&C does not contain

  a clerical error contemplated by Rule 36, but instead accurately

  describes the restitution amount of $61,844.56, and effectuates the

  entry of a personal money judgment of $15,000, as agreed in

  Quinones’s plea. Both of these sums are legally and factually

  correct, and no clerical error has occurred.

        It appears that Quinones’s arguments are substantive legal

  ones that do not concern clerical errors. The Court, however, is

  limited by Rule 36, which does not contemplate correction of

  substantive errors. Further, a sentence of restitution is a final

  judgment    and    may   only   be    modified   by    the   Court   in   certain

  enumerated circumstances, none of which are present here. 18 U.S.C.

  § 3664(o).

  A.    Personal Money Judgment

        First,      Quinones   argues    that   the     $15,000   Personal   Money

  Judgment (“PMJ”) should have been subtracted from the $61,844.56

  order of restitution (Dkt. Nos. 349, 360). Specifically, Quinones

  alleges that “the off-set amount of $15,000, which constitutes the

  forfeiture proceeds, should have been deducted from the total

  amount of restitution owed and not specifically stipulated in the

  J&C order for use by the BOP” (Dkt. No. 360 at 2).


                                           9
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 10 of 15 PageID #: 1988



   USA v. QUINONES                                                                1:17CR71-2

                      MEMORANDUM OPINION AND ORDER
              DENYING DEFENDANT’S MOTION FOR CORRECTION OF
       JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
          However, forfeiture and restitution serve distinct goals, and

   “the defendant          generally        has   no    right   or    entitlement    to    use

   forfeited funds to satisfy additional restitution obligations.”8 18

   U.S.C. §§ 981(a)(1), 3663A; see United States v. Alalade, 204 F.3d

   536,        540-41     (4th    Cir.      2000)      (holding      that   proceeds      from

   administrative forfeiture are not to be deducted from the amount

   due in restitution). “Forfeiture is mandatory even when restitution

   is...imposed. These two aspects of a defendant’s sentence serve

   distinct purposes: restitution functions to compensate the victim,

   whereas forfeiture acts to punish the wrongdoer.” United States v.

   Blackman, 746 F.3d 137, 143 (4th Cir. 2014).

          Because restitution and forfeiture serve distinct goals, this

   Court       is   not    required      to   reduce      the     amount    of   Quinones’s

   restitution          based    on   her   personal      money      judgment    forfeiture.

   Moreover, a sentence of restitution is final and Quinones has not

   articulated a legal basis for modification. Therefore, Quinones’s

   argument is without merit.



           8
         Orders of restitution and forfeiture in criminal cases
   constitute part of the defendant’s sentence. United States v.
   Boutcher, 998 F.3d 603, n3 (4th Cir. 2021); See United States v.
   McLeod, 972 F.3d 637, 640 (4th Cir. 2020) (regarding
   restitution); United States v. Martin, 662 F.3d 301, 306 (4th
   Cir. 2011) (regarding forfeiture).

                                                  10
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 11 of 15 PageID #: 1989



   USA v. QUINONES                                                 1:17CR71-2

                       MEMORANDUM OPINION AND ORDER
               DENYING DEFENDANT’S MOTION FOR CORRECTION OF
        JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
   B.    Participation in IFRP

         Next, Quinones argues that she was coerced into participating

   in the Inmate Financial Responsibility Program (Dkt. No. 360 at 3).

   Thus, she asserts that the determination of her electing to pay $25

   dollars a month to be applied to her total restitution amount is

   incorrect. Id.

         The Government contends that Quinones elected to enter an

   agreement with the BOP to permit these quarterly withdrawals of

   $25.00 from her inmate account, to be applied to her restitution

   obligation (Dkt. No. 352 at 7).

         The IFRP program was enacted in order to assist inmates “to

   meet his or her legitimate financial obligations.” 28 C.F.R. §

   545.10. “The provisions of this rule apply to all inmates in

   federal facilities.” Id. Further, court-ordered restitution falls

   under inmate financial obligations. 28 C.F.R. § 545.11(a)(2). “The

   IFRP program serves valid penological interests and is fully

   consistent with the Bureau of Prisons’ authorization, under the

   direction of the Attorney General, to provide for rehabilitation

   and reformation.” Cupp v. Reed, Civil Action No. 2:08cv62, 2009 WL

   277554 at *2 (N.D. W. Va. Feb. 5, 2009) (quoting Johnpoll v.

   Thornburgh, 898 F.2d 849, 851 (2d Cir. 1990)).


                                        11
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 12 of 15 PageID #: 1990



   USA v. QUINONES                                                   1:17CR71-2

                       MEMORANDUM OPINION AND ORDER
               DENYING DEFENDANT’S MOTION FOR CORRECTION OF
        JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
         Additionally, even though an inmate’s failure to comply with

   the IFRP can have negative consequences, “compelled participation

   in the program is neither punitive in nature nor violates due

   process   because    it   is   reasonably   related    to   the   legitimate

   government objective of rehabilitation. Cupp, 2009 WL 277554 at *2

   (citing Johnpoll, 898 F.3d at 851). Thus, the IFRP has been

   “uniformly upheld against constitutional attack.” McGhee v. Clark,

   166 F.3d 884, 886 (7th Cir. 1999).

         On May 28, 2020 Quinones signed an inmate financial plan and

   accepted the IFRP program, which put her on notice that the

   payments will be counted towards the amount owed in restitution

   (Dkt. No. 352-2,3). Therefore,        Quinones’s      claim   that she was

   compelled to engage in the IFRP is without merit.

   C.    Additional Victim Claim

         Lastly, Quinones argues that she was unaware of any additional

   victims under the Preston Federal Credit Union claim (“PFCU”),

   arguing that the Government missed its allotted time pursuant to 18

   U.S.C. § 3664(d)(5) to determine the amount of losses attributable

   to each victim (Dkt. No. 360 at 3).

         In support, Quinones cites Dolan v. United States, 560 U.S.

   605 (2010), arguing that the Supreme Court of the United States


                                        12
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 13 of 15 PageID #: 1991



   USA v. QUINONES                                                            1:17CR71-2

                      MEMORANDUM OPINION AND ORDER
              DENYING DEFENDANT’S MOTION FOR CORRECTION OF
       JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
   determined that “the district court retains the power to order

   restitution where it made clear prior to the [§]3664(d)(5) deadline

   that it would order restitution and left open only the amount”

   (Dkt. No. 360 at 5). Quinones argues that her case is different

   from Dolan because the Government included an additional (10th)

   victim, not an additional pecuniary loss. Id. Quinones asserts

   that, under Dolan, the Supreme Court permitted only a “fill-in-the-

   blank       method   for    dollar    amounts    and   not    additional    victims”

   regarding the amount of restitution. Id.

         This      argument     is    flawed.      In   Dolan,    the   Supreme   Court

   ultimately held that a sentencing court retains the power to order

   restitution even if it misses the 90-day deadline. See Dolan, 560

   U.S. at 620-21. In support of allowing additional time for victims

   to seek additional restitution, the Supreme Court examined the

   plain       language   of    the     statute    together      with   the   statute’s

   substantive purpose.9 Id. at 612-13. Importantly, the “statute

   seeks to primarily ensure that victims of a crime receive full

   restitution.” Id.

         Although the United States Court of Appeals for the Fourth


           9
         See Dolan, 560 U.S. 605 for further discussion of the
   importance of allowing additional restitution past the 90-day
   deadline.

                                             13
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 14 of 15 PageID #: 1992



   USA v. QUINONES                                                       1:17CR71-2

                       MEMORANDUM OPINION AND ORDER
               DENYING DEFENDANT’S MOTION FOR CORRECTION OF
        JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
   Circuit has not addressed this issue, the Second Circuit, in United

   States v. Dupre, 296 F. App’x 113 (2d Cir. 2008), concluded that

   upon motion from the Government, courts are permitted to add

   additional victims past the 90-day period for calculation of

   restitution.10 In June 2019, while this matter was on appeal, PFCU

   contacted the United States Attorney’s Office (“USAO”), reporting

   that one of its customers reported fraudulent charges on his debit

   card connected with this offense (Dkt. No. 352 at 3). At the

   inception of this offense, PFCU was never given notice by the U.S.

   Secret Service (“USSS”), thus PFCU did not file an administrative

   claim.     Id.   at   4.   On   October    21,   2020,   the   USAO    received

   verification from the USSS stating that the U.S. Treasury had

   approved the PFCU claim. Id. at 5. Therefore, Quinones’s argument

   to exclude an additional victim added after the 90-day period is

   without merit.

   D.    Request to Stay Adjudication Pending Restoration

         In the alternative, Quinones requests that this Court stay



         10
          Additionally, other district courts have permitted
   additional victims to be added to the restitution claim. See
   e.g., United States v. Pizzolato, 2013 WL 950522 at *1 (E.D. La.
   Mar. 11, 2013); United States v. Patel, 2009 WL 3232792 at *2-3
   (W.D. La. Sept. 30, 2009); United States v. Snyder, 2008 WL
   5236027, at *1-2 (D. Md. Dec. 12, 2008).

                                         14
Case 1:17-cr-00071-IMK-MJA Document 383 Filed 08/02/21 Page 15 of 15 PageID #: 1993



   USA v. QUINONES                                                     1:17CR71-2

                      MEMORANDUM OPINION AND ORDER
              DENYING DEFENDANT’S MOTION FOR CORRECTION OF
       JUDGMENT AND COMMITMENT ORDER UNDER RULE 36 [DKT. NO. 349]
   adjudication of this pending Rule 36 motion until the Government’s

   restoration process is complete (Dkt. No. 360 at 9). However, any

   stay will not affect the amount of restitution and forfeiture

   because these issues have already been adjudicated.

                                 IV. CONCLUSION

         For the reasons discussed, this Court DENIES Quinones’s Motion

   to Correct Judgment and Commitment Order pursuant to Rule 36 of

   Federal Rules of Criminal Procedure (Dkt. No. 349).

         It is so ORDERED.

         The   Court   DIRECTS   the   Clerk    to transmit   copies     of    this

   Memorandum Opinion and Order to Quinones, via certified mail,

   return-receipt-requested,       and   to    counsel   of   record     and    all

   appropriate agencies by electronic means.

   DATED: August 2, 2021

                                               /s/ Irene M. Keeley
                                               IRENE M. KEELEY
                                               UNITED STATES DISTRICT JUDGE




                                         15
